Citation Nr: 1508471	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-33 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include whether the claim should be reconsidered.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  He died in April 1995, and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Virtual VA electronic claims file contains documents that are either duplicative of those in the paper claims file or not relevant to the appeal.  The Veterans Benefits Management System does not contain any documents.

The issues of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, service connection for the cause of the Veteran's death was denied; the appellant did not submit new and material evidence within one year.

2.  In December 2010, the RO received relevant service personnel records that existed at the time of the December 2007 rating decision, but had not yet been associated with the claims file.  



CONCLUSION OF LAW

The issue of entitlement to service connection for the cause of the Veteran's death is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection for the cause of the Veteran's death, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

Service connection for the cause of the Veteran's death was previously denied by the RO in a December 2007 rating decision because there was no evidence that his death was related to his military service.  The basis of the appellant's argument, however, was that he was exposed to Agent Orange during service and that this caused his heart disorders which caused his death.  In 2010, the RO received relevant service department records in response to a request to the National Personnel Records Center.  Those service personnel records demonstrated that the Veteran served on the USS Steinaker, which is noted to have operated on Vietnam's close coastal waters for extended periods, with crewmembers going ashore to visit Junk Base.  These records were in existence at the time of the initial claim and the RO had sufficient information to obtain them (e.g., the Veteran's dates of service).  Accordingly, this claim is reconsidered and the submission of new and material evidence is not required.  The claim is simply reviewed on a de novo basis.


ORDER

The claim for entitlement to service connection for the cause of the Veteran's death is reconsidered; the claim is granted to this extent only.


REMAND

The Board finds that a remand is necessary to obtain a VA medical opinion.  The appellant essentially contends that the Veteran's death was a result of exposure to Agent Orange during his service in Vietnam.  See, e.g., December 2012 substantive appeal.  Initially, as the question of whether the Veteran had qualifying in-country Vietnam service is pertinent to the issue on appeal (i.e., the basis for an in-service event), the Board will address this matter.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA maintains a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to shore or pier, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crewmembers went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.

For ships operating on Vietnam's close coastal waters for extended periods with evidence that crewmembers went ashore, because shore activity of some crewmembers has been documented, any veteran aboard the ship at the time of documented shore activity is eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore.  See VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h and Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 2014).  This list shows that the USS Steinaker (DD-863) operated on Vietnam's close coastal waters for extended periods, anchoring off Phan Thiet from July 25, 1968 to August 3, 1968, with crewmembers going ashore to visit Junk Base.

The record shows that the Veteran served aboard the USS Steinaker when it was in the official waters of the Republic of Vietnam on multiple occasions in 1968, including from July 21, 1968 to August 13, 1968.  See December 2010 3101 printout; service personnel records.  In September 1968, the Veteran signed a statement that is part of his service treatment records indicating that by virtue of having been in Vietnam, he recognized that he had been exposed to malaria and that he would have to continue his anti-malaria tablets after leaving Vietnam.  On review, the Board finds that this statement serves as a competent and credible assertion by the Veteran during his lifetime that he went ashore in Vietnam. 

Based on the foregoing, and resolving any reasonable doubt in favor of the appellant, the Board finds that the Veteran served in the Republic of Vietnam during a period in which herbicide exposure is presumed.  The Veteran's death certificate lists the immediate cause of death as cardiac and respiratory failure due to congestive heart failure due to hypertensive cardiovascular disease.  The record also indicates that the Veteran had insulin dependent diabetes, among other disorders, at the time of his death.  See April 1995 Christ Hospital discharge summary.  Type II diabetes mellitus is on the list of diseases that VA has associated with Agent Orange exposure.  In addition, when a claimed disability is not included as a presumptive disorder, a claimant may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation.

On review, the Board finds that a VA medical opinion is needed to address the likelihood that the Veteran's death was related to his military service.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner regarding the etiology of the Veteran's death.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

For the purposes of this opinion, the examiner must presume that the Veteran was exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam.

The examiner must provide an opinion, in light of the service and post-service evidence of record, as to the following:

(1)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cardiac and respiratory failure, congestive heart failure, or hypertensive cardiovascular disease were related to his herbicide exposure in service (notwithstanding the fact that such an association may not be presumptive), or that his death was otherwise related to his military service?

In providing this opinion, the examiner must address whether the Veteran's cardiac and respiratory failure, congestive heart failure, or hypertensive cardiovascular disease were components or manifestations of ischemic heart disease.

(2)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had type II diabetes mellitus that was a contributory cause of his death (i.e., contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death)?

In providing this opinion, the examiner must address whether the Veteran's diabetes mellitus affected a vital organ.  The examiner must also address whether the Veteran's diabetes mellitus resulted in debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of the cardiac and respiratory problems that primarily caused his death.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


